COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:       Ricardo Estrada v. The State of Texas

Appellate case number:     01-13-00650-CR

Trial court case number: 67751

Trial court:               239th District Court of Brazoria County

        The Clerk of the Court has examined the clerk’s record and has found that it does not
comport with the Texas Rules of Appellate Procedure in that the trial court’s certification of
appellant=s right of appeal is defective. See TEX. R. APP. P. 25.2(d), 34.5(a)(12), 37.1. Although
the certification indicates that appellant has the right to appeal, the certification is not signed by
the trial court judge, the appellant or his counsel. See TEX. R. APP. P. 25.2(d). This order
constitutes notice to all parties of the defective certification. See TEX. R. APP. P. 37.1.

        Accordingly, we abate the appeal and remand the cause to the trial court for further
proceedings. We direct the trial court to sign an amended certification of appellant’s right to
appeal. See TEX. R. APP. P. 25.2(a)(2), (d), (f), 34.5(a)(12), (c)(2), 37.1.

        The trial court clerk is directed to file a supplemental clerk’s record containing the
amended certification of appellant’s right to appeal no later than 30 days from the date of this
order. See TEX. R. APP. P. 34.5(c)(2).

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record is filed with the Clerk of this Court.

       It is so ORDERED.

Judge’s signature:/s/ Jane Bland
                    Acting individually       Acting for the Court


Date: September 11, 2013